Citation Nr: 0720808	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  06-07 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating beyond 40 percent 
from February 28, 2003 to September 29, 2004 for 
adenocarcinoma of the prostate status post prostatectomy with 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1959 to May 1967.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In September 2004, the RO granted the veteran service 
connection for adenocarcinoma of the prostate, status post 
prostatectomy with erectile dysfunction at 40 percent 
disabling effective from the date of his February 28, 2003 
claim.  In March 2005, the RO granted a 100 percent rating 
for adenocarcinoma of the prostate from September 29, 2004.  
The 100 percent rating is currently in effect.  

In March 2005, the veteran disagreed with the effective date 
of the 100 percent grant.  In response to the veteran's 
correspondence, the RO issued a statement of the case (SOC) 
in July 2005 which characterized the issue on appeal as 
entitlement to an effective date prior to September 29, 2004 
for a 100 percent evaluation for adenocarcinoma of the 
prostate status post prostatectomy with erectile dysfunction.  

The Board finds that the most appropriate characterization of 
the issue on appeal is entitlement to an initial rating 
beyond 40 percent from February 28, 2003 to September 29, 
2004 for adenocarcinoma of the prostate status post 
prostatectomy with erectile dysfunction.  The veteran has 
argued that he is entitled to a 100 percent evaluation from 
the date of claim, which was February 28, 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran has stated on many occasions during the course of 
his VA treatment, through his correspondence during the 
present appeal and at the recent February 2007 hearing, that 
he received treatment from his private physician, Dr. J. 
Flatt, prior to and during his initial claim and VA treatment 
(see VA treatment notes dated in April 2003 and December 2004 
and see veteran's statements received in May 2005 and VA Form 
9 received in March 2006).  At the hearing, the veteran 
specifically noted that he saw Dr. Flatt in 2003.  The record 
reflects that one request for the veteran's private records 
from Dr. Flatt was made in March 2003 and that Dr. Flatt's 
office submitted medical records from May to July 2002.  The 
Board finds that another request should be made for records 
dated from March 2003 to the present time and should include 
an authorization for the release of records (VA Form 21-
4142).  The veteran is asked to assist, if possible, in 
obtaining these records or to provide the records himself if 
he has them in his possession.  38 C.F.R. § 3.159(c)(1).

The veteran also testified at his hearing in February 2007 
that he continued to be treated for his cancer by VA and that 
subsequent to his hearing, his VA physician, Dr. Sawyer, 
would provide a medical opinion in his treatment records 
stating that his cancer remained active since before his 
initial claim for service connection in February 2003.  A 
statement is not of record and it is not clear whether the 
veteran attempted to obtain such a statement.  On remand, the 
RO should attempt to obtain VA medical records for the 
veteran from February 2006 (the date of the last VA treatment 
record in the file) in the event that a physician's statement 
has been provided.

Finally, the Board notes that the veteran was not provided 
the applicable diagnostic criteria used to rate his 
disability in the July 2005 Statement of the Case (SOC) or 
the February 2006 Supplemental Statement of the Case (SSOC).  
The Board finds the veteran should be provided a copy of the 
applicable diagnostic criteria before a determination is 
rendered.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  All VA treatment records dating from 
February 2006 to the present should be 
requested and associated with the claims 
folder.

3.  Ask the veteran to authorize VA to 
obtain records from Dr. J. Flatt 
concerning outpatient treatment and/or 
hospitalization from March 2003 to the 
present.  Alternatively, the veteran 
should provide records of such treatment 
by Dr. J. Flatt.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a SSOC, which 
includes the applicable diagnostic 
criteria for his current adenocarcinoma 
of the prostate, status post 
prostatectomy with erectile dysfunction, 
and afford the veteran the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



